Citation Nr: 0322554	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  94-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of whether a February 1, 1985 
Regional Office (RO) decision, which reduced the evaluation 
for fractured right femur with one half inch shortening from 
10 percent to 0 percent disabling, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of whether a February 1, 1985 
RO decision, which reduced the evaluation for fractured left 
femur from 10 percent to 0 percent disabling, should be 
revised or reversed on the grounds of CUE.

3.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of whether a February 1, 1985 
RO decision, which reduced the evaluation for scars on the 
left shoulder and upper arm from 10 percent to 0 percent 
disabling, should be revised or reversed on the grounds of 
CUE.

4.  Entitlement to a compensable rating for scars of the 
chest, right arm, left forearm and hands.

5.  Entitlement to an increased rating for scars of the left 
shoulder and upper arm, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions by the 
Togus, Maine RO.  In pertinent part, a March 1993 RO decision 
granted a 10 percent rating for scars on the left shoulder 
and upper arm.  The RO also granted service connection for 
scars of the right side of chest, right arm, right forearm, 
left forearm and hands, and assigned an initial 
noncompensable evaluation.  A February 1994 rating decision 
denied a rating in 


excess of 20 percent for degenerative joint disease of the 
left knee.  At that time, the RO also denied claims as to 
whether the RO committed CUE in a February 1985 decision by 
reducing the ratings for fractured right femur with one half 
inch shortening from 10 percent, fractured left femur, and 
scars on the left shoulder and upper arm.

The claims for increased ratings for left knee and scar 
disabilities will be addressed in the remand following this 
decision.


FINDINGS OF FACT

1.  The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim of whether a February 1, 1985 RO 
decision, which reduced the evaluation for fractured right 
femur with one half inch shortening from 10 percent to 0 
percent disabling, should be revised or reversed on the 
grounds of CUE.

2.  The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim of whether a February 1, 1985 RO 
decision, which reduced the evaluation for fractured left 
femur from 10 percent to 0 percent disabling, should be 
revised or reversed on the grounds of CUE.

3.  The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim of whether a February 1, 1985 RO 
decision, which reduced the evaluation for scars on the left 
shoulder and upper arm from 10 percent to 0 percent 
disabling, should be revised or reversed on the grounds of 
CUE.


CONCLUSIONS OF LAW

1.  An adequate and timely substantive appeal regarding the 
claim of whether a February 1, 1985 RO decision, which 
reduced the evaluation for fractured right femur with one 
half inch shortening from 10 percent to 0 percent disabling, 
should be revised or reversed on the grounds of CUE was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.101(c), 20.200, 20.202, 20.300, 20.302 (2002).

2.  An adequate and timely substantive appeal regarding the 
claim of whether a February 1, 1985 RO decision, which 
reduced the evaluation for fractured left femur from 10 
percent to 0 percent disabling, should be revised or reversed 
on the grounds of CUE was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.300, 20.302 (2002).

3.  An adequate and timely substantive appeal regarding the 
claim of whether a February 1, 1985 RO decision, which 
reduced the evaluation for scars on the left shoulder and 
upper arm from 10 percent to 0 percent disabling, should be 
revised or reversed on the grounds of CUE was not filed, and 
the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101(c), 
20.200, 20.202, 20.300, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a) (West 2002).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal. 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.101(c), 20.203 
(2002).

By letter dated June 23, 2003, the Board notified the veteran 
that the issue of timeliness of appeal for his CUE claims had 
been raised.  At that time, he was provided a summary of the 
law and facts applicable to the timeliness issue, and given 
an opportunity to present additional evidence and argument in 
support of his claims.  The veteran has responded by 
providing additional evidence in support of his claims.  The 
timeliness of appeal issues involve questions of law based on 
a retroactive review of the documents of file, and the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2002); Pierce v. Principi, 240 F. 3d. 1348 
(Fed. Cir. 2001).  

In a decision dated on February 2, 1994, the RO denied the 
following claims: (1) whether a February 1, 1985 RO decision, 
which reduced the evaluation for fractured right femur with 
one half inch shortening from 10 percent to 0 percent 
disabling, should be revised or reversed on the grounds of 
CUE; (2) whether a February 1, 1985 RO decision, which 
reduced the evaluation for fractured left femur from 10 
percent to 0 percent disabling, should be revised or reversed 
on the grounds of CUE; and (3) whether a February 1, 1985 RO 
decision, which reduced the evaluation for scars on the left 
shoulder and upper arm from 10 percent to 0 percent 
disabling, should be revised or reversed on the grounds of 
CUE.

By means of a VA Form 21-4138 filing received on February 2, 
1995, the veteran filed a timely NOD on all three issues.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 
20.302(a) (1995).  In May 2000, the RO reviewed the claims 
folder and determined that an SOC had not been issued on the 
claims.  On January 10, 2001, the RO issued an SOC to the 
veteran and his representative with an enclosed VA Form 9 in 
order to afford the veteran the opportunity to perfect his 
appeal, if he so desired.  See 38 U.S.C.A. § 7105(d)(1) (West 
2002). The cover letter to the SOC advised the veteran to the 
following:

The enclosed "Statement of the Case" is our 
response to your "Notice of Disagreement" 
with our decision in your case.  It lets you 
know how we reached our decision and will help 
you decide whether to continue your appeal to 
the Board of Veterans' Appeals.

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that 
by completing and filing the enclosed VA Form 
9, Appeal to Board of Veterans' Appeals.  
Please read the instructions that come with the 
VA Form 9 very carefully.  They tell you what 
you need to do, and how much time you have to 
do it, if you want to continue your appeal.  
They also tell you about how to get assistance, 
about your hearing rights, and about a number 
of other important things.  

Please let us know if you have any questions, 
or if you did not receive a copy of VA Form 9 
with this mailing.

(emphasis original).

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2002).  
A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2002).  The Substantive Appeal should set 
forth specific allegations of error of fact or law related to 
specific items in the SOC and clearly identify the benefit 
sought on appeal.  Id.  In the event that an SOC or SSOC 
addresses several issues, a substantive appeal "must either 
indicate that the appeal is being perfected as to all those 
issues or must specifically identify the issues appealed."  
Id.  Although the Board will construe all arguments advanced 
by a claimant in a liberal manner, the Board may dismiss any 
appeal which is not in conformity with VA law and 
regulations.  38 U.S.C.A §§ 7105(d)(5), 7108 (West 2002); 38 
C.F.R. § 20.202 (2002).

By law and regulation, the veteran had 60-days from the date 
the SOC was mailed to file a timely Substantive Appeal 
alleging errors of law or fact with respect to the CUE claims 
or he had to file the substantive appeal within one year of 
notice of the decision being appealed.  Within this time 
period, the RO did not receive any written document, either 
from the veteran or his representative, which expressed a 


desire to appeal to the Board these claims.  In August 2003, 
the veteran submitted a copy of a written brief authored by 
his representative which he asserts should be accepted as a 
timely filed Substantive Appeal.  This document, however, was 
not received at the RO until July 3, 2002 which is clearly 
beyond the appeal period proscribed by law and regulation..

Therefore, the Board must find that the veteran did not file 
within the appeal period a Substantive Appeal discussing 
errors of fact or law with regard to his claims for (1) 
whether a February 1, 1985 RO decision, which reduced the 
evaluation for fractured right femur with one half inch 
shortening from 10 percent to 0 percent disabling, should be 
revised or reversed on the grounds of CUE; (2) whether a 
February 1, 1985 RO decision, which reduced the evaluation 
for fractured left femur from 10 percent to 0 percent 
disabling, should be revised or reversed on the grounds of 
CUE; and (3) whether a February 1, 1985 RO decision, which 
reduced the evaluation for scars on the left shoulder and 
upper arm from 10 percent to 0 percent disabling, should be 
revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302(b) (2002).

In so deciding, the Board notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.303 (2002).  
Nor does the record disclose that good cause exists for the 
veteran's failure to timely file a substantive appeal.  Id.  
See 38 C.F.R. § 3.109(b)(2002); Corry v. Derwinski, 3 Vet. 
App. 231, 235 (1992).  Therefore, the Board must dismiss the 
claims for due to the absence of an adequate and timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101(c), 20.200, 20.202, 20.300, 20.302 
(2002).




ORDER

The claim of whether a February 1, 1985 RO decision, which 
reduced the evaluation for fractured right femur with one 
half inch shortening from 10 percent to 0 percent disabling, 
should be revised or reversed on the grounds of CUE is 
dismissed.

The claim of whether a February 1, 1985 RO decision, which 
reduced the evaluation for fractured left femur from 10 
percent to 0 percent disabling, should be revised or reversed 
on the grounds of CUE is dismissed.

The claim of whether a February 1, 1985 RO decision, which 
reduced the evaluation for scars on the left shoulder and 
upper arm from 10 percent to 0 percent disabling, should be 
revised or reversed on the grounds of CUE is dismissed.


REMAND

The veteran contends that he is entitled to a higher rating 
for his service connected left knee disability.  He has 
reported symptoms of pain and limitation of motion which are 
increased on prolonged use, but his most recent VA 
examination in August 2000 did not assess the degree of his 
functional impairment, if any, due to such factors as pain on 
use, incoordination, and fatigability.  See 38 C.F.R. §§ 4.40 
and 4.45 (2002).  The Board, therefore, must return the 
August 2000 VA examination report as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2002).

The veteran also contends that he is entitled to further 
compensation for his multiple service connected scar 
disabilities.  On January 17, 2003, the Board provided the 
veteran with notice of changes in the schedular criteria for 
evaluating scar disabilities which became effective during 
the pendency of this appeal.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board is of the opinion that the 
veteran should be afforded a VA examination under a protocol 
consistent with the revised criteria.  On remand, the RO 
should provide the veteran notice which complies with the new 
provisions of 38 U.S.C.A. § 5103.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  The RO should also 
review the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
records of VA and non-VA treatment for his 
left knee and scar disabilities since 
April 2001.

3.  Upon completion of the above, the RO 
should schedule the veteran for orthopedic 
examination to determine the current 
severity of his service connected 
degenerative joint disease of the left 
knee.  In addition to addressing the range 
of motion of the left knee, the examiner 
is requested to specifically address the 
extent, if any, of functional loss of use 
of the left knee due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use that is 
attributable to service connected 
disability.  If feasible, such findings 
should be portrayed in terms of degrees of 
additional loss of motion.  Send the 
claims folder to the examiner for review.

4.  The RO should also schedule the 
veteran for a skin examination to 
determine the current severity of his scar 
disabilities on his chest, right arm, left 
forearm and hands, and left upper arm and 
shoulder.  The examiner should provide a 
measurement, in square inches, of the area 
encompassed by each scar.  The examiner 
should also provide findings, clearly 
delineated for each scar, pertaining to 
the presence or absence of soft tissue 
damage, frequent loss of covering of skin 
over the scar, objectively demonstrated 
pain on palpation, and whether the such 
scar results in limitation of motion of 
the part affected.  Send the claims folder 
to the examiner for review.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



